BakNes, J.
(concurring). The court‘has construed the statute in this case as meaning that, where husband and wife have been separated for a considerable length of time with*105out intention to sever tbeir marital relations, they were living together. I agree with this construction of the statute. I do not agree that the question of whether or not they were living together is one of fact in this case. There is no dispute whatever in the evidence. Had the Commission and the circuit court decided under the established facts that the parties were not living together, this court would necessarily have to reverse their judgment because of the interpretation placed upon the statute. The only ultimate fact that could be involved in this case was whether an intention to sever the marriage relation could have been inferred from the evidence. That question being resolved in favor of the claimant, I think the question of whether they were in fact living together within the meaning of the statute was purely a question of law. This matter is not of any particular importance in the present case, but may be in future cases that are liable to arise under the Industrial Commission Act.